Case 19-57057-lrc       Doc 15     Filed 08/14/19 Entered 08/14/19 06:39:04            Desc Main
                                   Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: August 13, 2019

                                                                    _____________________________________
                                                                               Lisa Ritchey Craig
                                                                          U.S. Bankruptcy Court Judge

 _______________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION




IN RE: JESSE MONSON                                          :       CASE No. 19-57057-lrc

DEBTOR                                                       :

                                                             :

                                                             :




                                             ORDER


A Motion to Convert Chapter 7 to Chapter 13 was filed by the above debtors by and through the
undersigned attorney on June18th, 2019, hearing was held July 11th at 10:15 am, at which time there
was no opposition to Debtor’s Motion.

THEREFORE, IT IS ORDERED that the above styled chapter 7 Case be converted to a Chapter 13
case.
Case 19-57057-lrc        Doc 15   Filed 08/14/19 Entered 08/14/19 06:39:04   Desc Main
                                  Document      Page 2 of 3


                                    END OF DOCUMENT




S/ Matthew E. Purcell
Attorney for DEBTOR/Movants
Georgia Bar #159093
2959 Cherokee Street Ste 203B
Kennesaw, GA 30144


Order Prepared By:
Purcell Law Firm, P.C.
.
Label Matrix for Case    19-57057-lrc
                  local noticing            Doc 15BBVA Filed
                                                       Compass08/14/19 Entered 08/14/19 06:39:04      Desc Main
                                                                                         Bank of America
113E-1                                                 Document
                                                  Attn: Bankruptcy    Page 3 of 3        4909 Savarese Circle
Case 19-57057-lrc                                    Po Box 10184                                         Fl1-908-01-50
Northern District of Georgia                         Birmingham, AL 35202-0184                            Tampa, FL 33634-2413
Atlanta
Tue Aug 13 11:04:36 EDT 2019
Capital One                                          Compass Bank                                         Compass Bank
Attn: Bankruptcy                                     Attn: Bankruptcy                                     PO Box 10566
Po Box 30285                                         Po Box 10566                                         Birmingham, AL 35296-0001
Salt Lake City, UT 84130-0285                        Birmingham, AL 35296-0001


(p)COMPASS BANK                                      Credit One Bank                                      S. Gregory Hays
AL BI-HW REC                                         Attn: Bankruptcy Department                          Hays Financial Consulting, LLC
PO BOX 10566                                         Po Box 98873                                         Suite 555
BIRMINGHAM AL 35296-0002                             Las Vegas, NV 89193-8873                             2964 Peachtree Road
                                                                                                          Atlanta, GA 30305-4909

Jesse Monson                                         Navy FCU                                             Navy Federal Credit Union
P. O Box 16031                                       Attn: Bankruptcy                                     Attn: Bankruptcy
Atlanta, GA 30321-0031                               Po Box 3000                                          Po Box 3000
                                                     Merrifield, VA 22119-3000                            Merrifield, VA 22119-3000


Office of the United States Trustee                  Matthew E. Purcell                                   Regions Bankcard
362 Richard Russell Building                         Purcell Law Firm                                     Attn: Bankruptcy
75 Ted Turner Drive, SW                              Suite 203B                                           Po Box 830590
Atlanta, GA 30303-3315                               2959 Cherokee Street                                 Birmingham, AL 35283-0590
                                                     Kennesaw, GA 30144-6522



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Compass Bank Visa                                    End of Label Matrix
2009 Beltline Parkway                                Mailable recipients    14
Decatur, AL 35603                                    Bypassed recipients     0
                                                     Total                  14
